     Case: 1:18-cv-01938 Document #: 75 Filed: 02/05/21 Page 1 of 6 PageID #:311



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Pedro Orozco,                                  )
                                               )      No. 18-cv-1938
                Plaintiff,                     )
                                               )      Judge Charles R. Norgle, Jr.
        v.                                     )
                                               )
Sgt. Hession and Sgt. Williamson,              )
                                               )
                Defendants.                    )

                      Defendants’ Local Rule 56.1(A) Statement of
                        Material Facts and Supporting Exhibits

        Now come Defendants, Sgt. Hession and Sgt. Williamson (collectively “Defendants”), by

their attorney Kimberly M. Foxx, State’s Attorney of Cook County, through her Assistant State’s

Attorney, Ryan D. Suniga, and pursuant to Rule 56.1(a) of the Local Rules of the Northern

District of Illinois, and files this statement of facts in support of their motion for summary

judgment against Plaintiff Pedro Orozco. In support thereof, Defendants state as follows:

I.      List of Exhibits.

     A. Deposition Transcript of Plaintiff, Pedro Orozco, dated September 17, 2019.

     B. Security Camera Footage from Tier 3A, Division 10 on January 11, 2017, from
        approximately 758 a.m. to 10:16 a.m., with media player and Business Records
        Declaration.

     C. Declaration of John Mueller, Deputy Director of Inmate Services at the Cook County
        Department of Corrections.

     D. Grievances of Plaintiff Pedro Orozco #20150916195.

     E. Still Photograph from Security Camera Footage of Tier 3A, Division 10, at 7:57:56 a.m.

     F. Declaration of Defendant James Hession.

     G. Declaration of Defendant Monica Williamson.
       Case: 1:18-cv-01938 Document #: 75 Filed: 02/05/21 Page 2 of 6 PageID #:312



      H. Plaintiff’s Bed Assignment Sheet within Cook County Jail.

      I. Inmate Handbook.

      J. Inmate Grievance Procedure.

      K. Pedro Orozco’s Booking Card.

      L. Incident Report DIV10-2017-674.

II.      Description of the Parties.

      1. Plaintiff, Pedro Orozco (hereafter “Orozco”), is a resident of Menard, Illinois and is
         currently an inmate at Menard Correctional Center. (Dkt. 15).

      2. On January 11, 2017, and at all relevant times herein, Orozco was a pretrial detainee at
         the Cook County Department of Corrections. (Dkt. 9).

      3. At the time he submitted his complaint, Orozco was incarcerated at Lawrence
         Correctional Center in Sumner, Illinois. (Dkt. 1).

      4. On January 11, 2017, and at all relevant times herein, Defendant Hession was employed
         by the Sheriff of Cook County as a Sergeant at the Cook County Department of
         Corrections. (Ex. F).

      5. On January 11, 2017, and at all relevant times herein, Defendant Williamson was
         employed by the Sheriff of Cook County as a Sergeant at the Cook County Department
         of Corrections. (Ex. G).

III.     Facts Supporting Venue and Jurisdiction in this Court.

      6. Plaintiff’s lawsuit is brought pursuant to the Civil Rights Act, 42 U.S.C. §1983, 28
         U.S.C. §1331, 28 U.S.C. §1343(a), and the Fourteenth Amendment of the Constitution of
         the United States. (Dkt. 9).

      7. Accordingly, the jurisdiction of this Court is based on federal question. 28 U.S.C. § 1331.
         (Dkt. 9; Dkt. 18).

      8. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because all the events
         giving rise to Orozco’s claim occurred in this district. (Dkt. 9; Dkt. 18).




                                                   2
      Case: 1:18-cv-01938 Document #: 75 Filed: 02/05/21 Page 3 of 6 PageID #:313




IV.      Undisputed Material Facts.

      Cook County Jail Grievance Procedure.

      9. The Cook County Department of Corrections’ Inmate Grievance Procedure requires
         inmates fill out and submit an Inmate Grievance Form within fifteen (15) days of the
         alleged grievable offense, and to appeal the grievance response to exhaust administrative
         remedies within 14 days from receipt of the grievance response. (Ex. C at ¶8).

      10. Filing an appeal of a grievance response is required in order to exhaust an inmate’s
          administrative remedies. (Ex. C at ¶8).

      11. Inmates are made aware of the grievance procedures through multiple methods, including
          but not limited to, information contained on the grievance form itself, as well as in the
          inmate rules and regulations (i.e., the inmate handbook). (Ex. C, at ¶¶5-7; Ex. I).

      12. With respect to the grievance forms, inmates must provide the specific date, location, and
          time of the incident; problem or event that they are grieving about; and the names and/or
          identifier(s) of the accused. These requirements are part of the Cook County Department
          of Corrections grievance procedure and are expressly stated on the grievance forms and
          in the inmate handbook. (Ex. D; Ex. I).

      Plaintiff’s housing at Cook County Jail.

      13. Orozco entered Cook County Jail on September 16, 2015. (Ex. H).

      14. Orozco was housed in various divisions until July 17, 2017, when he was transferred to
          the Illinois Department of Corrections upon being convicted of armed robbery and
          sentenced to a total of 14 years in prison. (Ex. H; Ex. A, at 10:8-11:1).

      The January 11, 2017 Incident.

      15. On January 11, 2017 at approximately 8:15 a.m., Plaintiff Pedro Orozco was involved in
          a fight with other pretrial detainees that occurred on Tier 3A in Division 10 at the Cook
          County Jail. (Ex. B).

      16. Tier 3A in Division 10 consists of several cells running along the walls of the tier. In the
          open area of the tier, commonly referred to as the dayroom, there are tables and chairs
          (bolted to the ground), benches (bolted to the ground), a television, and a
          shower/bathroom area. (Ex. B).

      17. Correctional officers monitor the tier through an office located next to the tier, which is
          separated by reinforced glass and a door. This area is colloquially referred to as the
          “bubble.” (Ex. B).



                                                    3
Case: 1:18-cv-01938 Document #: 75 Filed: 02/05/21 Page 4 of 6 PageID #:314



18. On January 11, 2017, neither Defendant Hession nor Defendant Williamson were
    responsible for monitoring Tier 3A in Division 10. (Ex. F; Ex. G).

19. The shower/bathroom area is not entirely visible from the bubble. (Ex. B).

20. The fight on January 11, 2017 involving Pedro Orozco was captured and recorded on
    video surveillance cameras. (Ex. B).

21. Attached as Exhibit B is the security camera footage of that incident, and video
    interviews of Pedro Orozco, Ricky Hudson, and Jamal Ross conducted shortly after the
    incident. (Ex. B).

22. Pedro Orozco is the individual depicted by the red circle in the still photograph attached
    as Exhibit E. (Ex. B; Ex. E).

23. As the video shows, just prior to the fight, Orozco is sitting on a bench in the dayroom of
    the tier, watching television. (Ex. B, at “DIV_10-CAM_3.040_Tier_3A_Front_2017-01-
    11_07h58min00s000ms”).

24. Orozco then gets ups and goes into the shower/bathroom area to use one of the urinals.
    (Ex. B).

25. As Orozco is walking into the bathroom area, two other detainees, Robert Morales and
    Ricky Hudson, are seen on video exchanging words. (Ex. B).

26. Morals and Hudson separate for a moment, and Orozco finishes using the urinal and
    walks back into the dayroom, taking a seat on one of the benches. (Ex. B).

27. While Orozco is seated and watching tv, he watches Morales and Hudson in the shower
    area as the two continue to argue and/or fight. (Ex. B).

28. Morales and Hudson, still in the bathroom area (not visible on camera) begin fighting
    with one another. (Ex. B).

29. Morales produces a knife-like weapon during the struggle, which Hudson gains control of
    and gives to another detainee, who flushes the weapon down the toilet. (Ex. A at 26:9-
    27:20; Ex. B at “SDV_1756”; Ex. B at “SDV_1758”).

30. Orozco is still not involved in the altercation at this point. (Ex. B).

31. At a certain point, Orozco gets up from the bench and quickly walks into the bathroom
    area and inserts himself into the fight between Morales and Hudson. (Ex. B).




                                               4
Case: 1:18-cv-01938 Document #: 75 Filed: 02/05/21 Page 5 of 6 PageID #:315



32. After several moments where Hudson, Morales, and Orozco are all struggling to gain
    control of one another, several other pretrial detainees on the tier become involved in the
    altercation. (Ex. B).

33. After these other detainees become involved, the altercation spills out into the dayroom
    (which is captured on camera), and two detainees are seen repeatedly punching Orozco.
    (Ex. B).

34. In total, from the time Orozco gets off the bench until the fighting finally ceases,
    approximately 5 minutes elapse. (Ex. B).

35. At 8:20 a.m., a correctional officer exits the adjacent tier (Tier 3B), while simultaneously
    making a radio call for backup, and walks to the glass door in the bubble of Tier 3A. (Ex.
    B).

36. A few minutes later, several correctional officers arrive, and escort detainees Orozco and
    Morales off the tier for medical attention. The remaining detainees are placed back inside
    their individual cells. (Ex. B).

Plaintiff’s Grievances.

37. On January 12, 2017, Plaintiff Orozco submitted a grievance regarding the January 11,
    2017 incident on Tier 3A in Division 10. (Ex. D, at p.1).

38. This grievance was given control number 201700545. (Ex. D, at p.1).

39. This grievance stated:

       On the above date and approx time I was assaulted by inmates. I was beat,
       punched, kicked & stabbed. This situation went on for “at least” 15 min.
       There was one officer in the unit to protect me. I got swelling on my face and
       head and I was [unreadable] stabbed at least five, 5, times in the back and
       some of the wounds required stitches.
       (Ex. D, at p.1).

40. This grievance was signed as received by a correctional rehabilitation worker on January
    13, 2017. (Ex. D, at p.1).

41. On January 13, 2017, corrections officials responded that this grievance had been
    forwarded to OPR. (Ex. D, at p.6).

42. On January 14, 2017, Orozco acknowledged receipt of this response, and on the same day
    appealed the grievance stating: “I would like for an proper investigation to be taken.”
    (Ex. D, at p.6).

43. On January 12, 2017, Orozco submitted a supplement to his first grievance stating:

                                              5
Case: 1:18-cv-01938 Document #: 75 Filed: 02/05/21 Page 6 of 6 PageID #:316




       On 1-11-17 I was beat and stabbed. I feel if random shake downs was done
       inmates would have never been able to possess metal to make shanks that I
       got stabbed with.
       (Ex. D, at p.3).

44. A correctional rehabilitation worker acknowledged receipt of this grievance on January
    13, 2017. (Ex. D, at p.3).

45. This grievance was grouped with the other grievance submitted on the same day, and was
    also given control number 201700545. (Ex. D, at p.3).

46. On January 13, 2017, corrections officials responded that this grievance had been
    forwarded to OPR. (Ex. D, at p.6).

47. On January 14, 2017, Orozco acknowledged receipt of this response, and on the same day
    appealed the grievance stating: “I would like for an proper investigation to be taken.”
    (Ex. D, at p.6).

48. On January 21, 2017, Orozco submitted another grievance stating:

       On 1-11-17 I Pedro Orozco 2015-0916-195 was assaulted and stabbed with a
       home made knife by other inmates in Cook County Jail. Soon after I was sent
       to Cermak Medical Center. I was stitched up and sent back without and pain
       killers or antibiotic prescribed. I’ve been in pain ever since and the wounds
       are now infected.
       (Ex. D, at p.8).

49. On February 9, 2017, corrections officials responded to this grievance. (Ex. D, at p.9).

50. On February 12, 2017, Orozco acknowledged receipt of this response, and on the same
    day appealed the grievance stating: “I would like for claims to get further investigated.
    Response don’t make since I got stabbed 1-11-16.” (Ex. D, at p.9).

                                          Respectfully submitted,

                                          KIMBERLY M. FOXX
                                          State’s Attorney of Cook County

                                  By:     /s/ Ryan Suniga
                                          Ryan Suniga
                                          Assistant State’s Attorney
                                          500 Richard J. Daley Center
                                          Chicago, Illinois 60602
                                          (312) 603-7930



                                             6
